MacIntyre, J.
This case does not come under the rule of arbitrarily disregarding the uneontradieted and unimpeached testimony of a witness, as stated in Hampton v. State, 6 Ga. App. 778 (65 S. E. 816), and *281Gibbs v. State 8 Ga. App. 107 (2) (68 S. E. 742), but comes under the general rule that when evidence is contradictory the jury may believe the evidence which they think is most entitled to belief. Ford v. State, 92 Ga. 459, 461 (17 S. E. 667). The statement of the defendant that he would plead guilty of stealing the car if the officers would turn loose two men whom he claimed had nothing to do with the theft, his contradictory explanations (first stating that he did not know the name of the man from whom he bought the car, and later stating that he bought it from J. C. Brown, a person who was well known to him), and the concealing of the identity of the automobile in many ways, one of which was that the motor number on the car had been changed and altered, were sufficient to authorize the jury to find the defendant guilty on the first count of stealing the automobile, and guilty on the second count of changing and altering the automobile for the purpose of concealing and making its identification more difficult. The defendant’s objection to evidence was not meritorious.
Decided April 24, 1936.

Judgment affirmed.


Broyles, O. J., and Querry, J., concur.

W. Paul Carpenter, Joseph JD. Lewis, for plaintiff in error.
John A. Boykin, solicitor-general, John II. Hudson, J. W. Le-Craw, contra.